DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 11/02/2020 has been entered as compliant. Claims 1, 3-5, 7-9 have been amended, claims 2 and 6 and 10-23 have been cancelled and claims 24-26 are added to the current application. Claims 1, 3-5, 7-9 and 24-26 are pending and examined in the current application.

Specification
The disclosure is objected to because of the following informalities: 
Reference to claim 10 in paragraph 16 of the original specification needs to be removed as claim 10 has been canceled. Reference to claim 21 in paragraph 19 of the original specification needs to be removed as claim 21 has been canceled. Appropriate correction is required.

Claim Rejections - 35 USC § 112 (first paragraph)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement rejection:
Referred claims:
Claim 1 as amended recites “An edible coating (1), for covering an exterior surface of an edible product (2) that comprises at least one edible portion (3) disposed within said edible product (2) consisting essentially of:
at least one polysaccharide, and 
at least one from the group consisting of lipids, waxes, plasticizing agents and surfactant agents, 
wherein said at least one polysaccharide is an extract from coffee selected from a group 
consisting of:

a derivate substance selected from the group consisting of a coffee based concentrate and residues resulting from processing coffee, 
and wherein said coating provides at least one of passive and active properties.”

claim 4 
"The edible coating (1) according to claim 1, wherein said at least one polysaccharide includes 
galactomannans, arabinogalactans, chlorogenic acids extractable from coffee or from a coffee derivate comprising galactose, mannose, arabinose, rhamnose and glucose.

Claim 5
“The edible coating (1) according to claim 1, wherein said coffee is an espresso type coffee and said at least one polysaccharide comprises a content of polysaccharide material up to 600 mg per 40 ml of espresso type coffee beverage.”


Claims 1, 3-5, 7-9 and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “edible coating (1) includes at least one polysaccharide extractable from coffee or from a coffee derivate.” (para 30 of applicant’s disclosure and original claim 1) wherein the coating “edible coating (1) includes at least one polysaccharide selected from the group of polysaccharides constituting an espresso type coffee beverage, including materials of at least one of high and low molecular weight, linked or not to dietetic fibre of espresso type coffee beverage or to melanoidins and that can be structures of galactomannans and arabinogalactans.” (Para 32), does not reasonably provide enablement for coatings devoid of all ingredients other than at least one polysaccharide as argued by the applicant in their interpretation of  “An edible coating (1), … consisting essentially of: at least one polysaccharide, … wherein said at least one polysaccharide is an extract from coffee selected from a group consisting of: green coffee beans, a blend of roasted ground coffee beans of different varieties, and a derivate substance selected from the group consisting of a coffee based concentrate and residues resulting from processing coffee.
Applicant’s specification also does not reasonably enable extract containing just polysaccharide to the exclusion of all other ingredients in the extract. This assertion is not in the specification and is also contradicted by applicant’s amended claim 4 which recites “ The edible coating (1) according to claim 1, wherein said at least one polysaccharide includes galactomannans, arabinogalactans, chlorogenic acids extractable from coffee or coffee derivate, comprising galactose, mannose, arabinose, rhamnose and glucose.” In case of claim 4, chlorogenic acid  is phenolic acid and not a polysaccharide and highlighted sugars rhamnose and glucose are mono and disaccharides and not polysaccharides as limited by the independent claim 1 of “consisting essentially of: … polysaccharide” and its interpretation by applicant in response on pages 10-11.
Thus, the invention as disclosed originally differs in scope from combination of limitations of current amended claim 1 and its dependent claims.

Applicant’s specification also does not reasonably enable that coating consisting essentially of: … “at least one polysaccharide” and “at least one from the group consisting of lipids, waxes, plasticizing agents chlorogenic acids extractable from coffee or coffee derivate, comprising galactose, mannose, arabinose, rhamnose and glucose.” In case of claim 4, chlorogenic acid  is phenolic acid and not a polysaccharide and not described in the specification to part of “at least one …lipids, waxes, plasticizing agents and surfactant agents”. Similarly highlighted sugars rhamnose and glucose are mono and disaccharides and not polysaccharides as limited by the independent claim 1 of “consisting essentially of: … polysaccharide” or “at least one …lipids, waxes, plasticizing agents and surfactant agents” as per the interpretation of claim 1 by the applicant in response on pages 10-11.
Thus the scope of the original disclosure differs from combination of limitations of current amended claim 4.


Applicant’s recitation of claim 5 includes “The edible coating (1) according to claim 1, wherein said coffee is an espresso type coffee and said at least one polysaccharide comprises a content of polysaccharide material up to 600 mg per 40 ml of espresso type coffee beverage.” As there is no disclosure in applicant’s specification for the combination of limitations where the claim is limited to “consisting essentially of: … polysaccharide” (as recited in claim 1) followed by recitation of assessment of  polysaccharide material per volume of any and all espresso type beverages. The only reference is original claim 5 where specific espresso composition is claimed “consists of 2 g per 40 ml of espresso type coffee beverage” and specific molecular weight polysaccharides are described. 
Original claim 5 recited  “at least one polysaccharide extractable from coffee in a proportion of up to 15% of total content of solids in the espresso type coffee beverage that consists of 2 g per 40 ml of espresso type coffee beverage, whereby said polysaccharides present a content of polysaccharide material of low molecular weight of up to 600 mg per 40 ml of espresso type coffee beverage” 
Thus the scope of the original claim 5 and description differs from combination of limitations of current amended claim 5.

Claim Rejections - 35 USC § 112 (second paragraph)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-5, 7-9 and 24-26 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “An edible coating (1), for covering an exterior surface of an edible product (2) that comprises at least one edible portion (3) disposed within said edible product (2) consisting essentially of:
at least one polysaccharide, and 
at least one from the group consisting of lipids, waxes, plasticizing agents and surfactant agents, 
wherein said at least one polysaccharide is an extract from coffee selected from a group 
consisting of: green coffee beans, a blend of roasted ground coffee beans of different varieties, and 
a derivate substance selected from the group consisting of a coffee based concentrate and residues resulting from processing coffee, 
and wherein said coating provides at least one of passive and active properties.

Claim 1 is indefinite for the following reasons:
Regarding claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031,2033 (Bd. Pat. App. & Inter. 1989), as to 'where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to 'whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Exparte Hall, 83 USPQ 38 (Bd. App. 1948); and Exparte Hasche, 86 USPQ 481 (Bd. App. 1949). 
In the present instance, “An edible coating (1), for covering an exterior surface of an edible product (2) that comprises at least one edible portion (3) disposed within said edible product (2) consisting essentially of at least one polysaccharide and at least one from the group consisting of lipids, waxes, plasticizing agents and surfactant agents” which is a broad recitation  but the claim also includes limitation “wherein said at least one polysaccharide is an extract from coffee selected from a group consisting of: green coffee beans, a blend of roasted ground coffee beans of different varieties a blend of roasted ground coffee beans, a derivate substance selected from the group consisting of a coffee based concentrate and residues resulting from processing coffee”  which is narrow limitation if it pertains only to the polysaccharides extracted from “green coffee beans, a blend of roasted ground coffee beans, a derivate substance selected from the group consisting of a coffee based concentrate and residues resulting from processing coffee.
 But claim 1 recitation is “an extract from coffee” which not only include polysaccharides but polyphenols, sugars and flavor ingredients to name a few does not clarify that only polysaccharides from the coffee extracts, a coffee derivate substance selected from coffee concentrate and coffee residues are included in the coating composition. The claim 1 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Since broad and narrow limitations are recited in claim 1, the claim is interpreted in light of the broadest recitation of the claim limitation in that the edible product requires coating composition comprising polysaccharides so as not to interfere with the dependency of the claim.


The recitation of claim 1 (the sole independent claim) also affects the interpretation of dependent claims including claim 4.
Regarding claim 4, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031,2033 (Bd. Pat. App. & Inter. 1989), as to 'where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to 'whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Exparte Hall, 83 USPQ 38 (Bd. App. 1948); and Exparte Hasche, 86 USPQ 481 (Bd. App. 1949). In the present instance, “chlorogenic acids extractable from coffee or from a coffee derivate comprising galactose, mannose, arabinose, rhamnose and glucose” instead of the required “consisting essentially of at least one polysaccharide… wherein said at least one polysaccharide is an extract from coffee”. Therefore, these sugars and chlorogenic acid (a polyphenol) seek to broaden the claim limitation from requiring only polysaccharides to requiring monosaccharides, disaccharides and polyphenols in addition to polysaccharides. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Since broad and narrow limitations are recited in claim 4, the claim is interpreted in light of the broadest recitation of the claim limitation in that the edible product requires coating composition comprising polysaccharides so as not to interfere with the dependency of the claim.

Correction and /or clarification of above identified issues is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 


Claims 1, 3, 7-9 and 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dalziel et al. (US 20050255202A1), hereinafter Dalziel  in view of Curti et al.  (US20070248731A1), hereinafter Curti  in view of and NPL to Esquivel et al “Functional properties of coffee and coffee by-products” pages 488-495.

Note: Regarding the transition phrase “consisting essentially of” reference is made to MPEP 2111.03 R3 where it is stated that “For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”


Regarding the interpretation of transition phrase “consisting essentially of” as recited in claims, applicant is referred to MPEP section 2111.03 R3 as cited in the note above where “consisting essentially of” is construed as equivalent to “comprising.” As addressed by the applicant in the remarks (page 11), the recitation “consisting essentially of” although recited  but does not limit the claim as a whole. Currently amended claim 1 recites “consisting essentially of: at least one polysaccharide and at least one from the group consisting of lipids, waxes, plasticizing agents and surfactant agents, wherein said at least one polysaccharide is an extract from coffee……” (emphasis added). Whereas the recitation starts with “consisting essentially of”, it is followed by the recitation of an open ended list of ingredients as evidenced by “at least one”  and unlimited list of lipids or waxes or plasticizing agents and surfactant agents (highlighted above by adding emphasis by underlining); i.e. other ingredients may be present as long as the “at least one” recited category of ingredient is present. In other words, the requirement is the presence of the recited “at least one” category of ingredients suggests the open ended scope of the claim. As addressed above absent a clear indication in the independent claim of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”

Regarding claim 1, Dalziel teaches an edible coating (1), for covering an exterior surface of an edible product (2) that comprises at least one edible portion (3) disposed within said edible product (2) (see para 26-27) where Dalziel teaches coating/ encapsulating composition (1) is taught, Para 35 defines coating. Dalziel para 26 teaches edible component OR edible portion (3) including coffee grounds, flavoring agents, food ingredients, and in Para 34 of Dalziel defines the food particles, i.e., edible portion (3) that can be coated and encapsulated to make the edible product (2) as recited. Also see para 55-56 of Dalziel teaches coffee grounds as food particle and para 61 teaches instant coffee as the edible product (2) as instantly claimed.

Regarding the limitation of claim 1 wherein coating with “at least one polysaccharide, and at least one from the group consisting of lipids, waxes, plasticizing agents and surfactant agents,” Dalziel teaches 

Regarding the limitation “wherein said coating provides at least one of passive and active properties” Dalziel teaches the coating /encapsulation includes “moisture barrier” (Para 27, 81 and para 164 of Example 3) and preservation of aroma, flavor, color from diffusing out (para 20, 37 and 38-41). Dalziel teaches active and passive properties for encapsulating food particles “encapsulating food particles in such a manner that volatile diffusion into and out of the food, and oxidation from the environment, are 
minimized, thereby better preserving the aroma, flavor, color, nutritional content, and overall freshness of food.” (Para 20) and the “volatiles that produce a food's aroma, flavor, and original moistness are significantly protected through the encapsulation process, and environmental undesirable volatile materials are inhibited from diffusing into the food particles.” (Para 53) that includes passive and active properties.

Dalziel teaches coating or encapsulation comprising polysaccharides including arabinogalactans (see para 65-66 and 77-78). Dalziel is silent about the “said at least one polysaccharide is an extract from coffee selected from a group consisting of: green coffee beans, a blend of roasted ground coffee beans of different varieties, and a derivate substance selected from the group consisting of a coffee based concentrate and residues resulting from processing coffee,”. However, inclusion of coffee extracts and coffee based polysaccharides was known in the art at the time of effective filing date of the invention as taught by Curti. Curti teaches isolated polysaccharides like coffee arabinogalactan are taught by Curti (Para 39, 58-59, 62-63). Curti teaches of coating or encapsulation composition for foods, specifically for coating/encapsulating “coffee aroma” (see para 39 Curti), Regarding the where the coating is arabinogalactan and para 32 where Curti clearly teaches that “Arabinogalactans are a family of polysaccharides” and Curti’s teaching that “arabinogalactan from green and/or roasted coffee” (Para 40) meets the above limitation of “at least one polysaccharide extracted from coffee including claimed sources of  green and/or roasted coffee. Curti also teaches the utility of coffee arabinogalactan as a health promoting, viscosity enhancer, foam enhancer and stabilizer and a glassy matrix to encapsulate flavors and aromas for use in a beverage especially a coffee beverage (see claims 23-30). Thus, at the time of the effective filing date of the invention not only was it known that coffee extracts include polysaccharides including arabingalactans, but it was also known that such compounds are also part of coffee powders and extracts. Since Dalziel teaches of coating composition where polysaccharides including arabinogalactans coat a core particle (para Para 65-66 and 77 and 78) and the coating includes natural extracts (see para 57 Dalziel), and since polysaccharides/arabinogalactans are part of coffee extracts (as taught by Curti), therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include arabinogalactans sourced from green or roasted coffee extracts as the polysaccharide component as part of coating composition. The ordinary artisan would have been 

Regarding claim 3, the edible coating (1) according to claim 1, wherein said passive property comprises at least a passive function from the group including structural stability and a fluid barrier to at least one of volatile organic compounds, oxygen, water vapor, and wherein said active property comprises at least an active function from the group including taste, aroma, coloring and health benefits. Dalziel teaches the coating /encapsulation includes “moisture barrier” (Para 27, 81 and para 164 of Example 3) and preservation of aroma, flavor, color from diffusing out (para 20, 37 and 38-41). Dalziel also teaches   “encapsulating food particles in such a manner that volatile diffusion into and out of the food, and oxidation from the environment, are minimized, thereby better preserving the aroma, flavor, color, nutritional content, and overall freshness of food.” (Para 20) and the “volatiles that produce a food's aroma, flavor, and original moistness are significantly protected through the encapsulation process, and environmental undesirable volatile materials are inhibited from diffusing into the food particles.” (Para 53) that includes passive and active properties.

Regarding claim, Dalziel teaches an edible coating (1) according to claim 1, wherein the limitation of “at least one from the group consisting of lipids, waxes, plasticizing agents and surfactant agents” was addressed to include lipids /fats, waxes including beeswax, (Para 65, 78), making plasticizing agent and surfactant as optional ingredients. Therefore Dalziel as applied above also meets the limitations of claim 7. 

Regarding claims 8 and 25, Dalziel in view of Curti teach coating composition and coated edible products that include coated coffees, powdered drink mixes etc. (See para 3 of Dalziel), capable of making coffee beverages. Regarding the solubility of coating and coated products determinable by at least one of temperature or pressure ranges as claimed, Dalziel provides an example where the coating dissolves when coated product is exposed to 90 degree.  C (See para 165), which falls in the claimed range for both claims 8 and 25. Dalziel further teaches that coatings/encapsulating compositions can be in the form of a solution, slurry, or emulsion encapsulation onto the surface of a food particle (Para 112).  Similarly, Curti teaches of dissolving arabinogalactan coated coffee in 70 degree.  C (Example 9), which addresses the limitation that encapsulated coffee as taught by Curti dissolves when subjected to temperature ranges of higher than 80 degree.  C, and less than 92 degree.  C, which falls in the temperature ranges as recited by claims 8 and 25. Thus, coffee beverage products taught by Dalziel and Curti meet the solubility criteria as set forth in claims 8 and 25.


Given that Dalziel teaches a coating wherein  “The covering may be of any thickness; it is not necessarily uniform, nor is the entire surface necessarily covered.” (Para 35), it reads on the claimed limitations.
Claim 9 which limit the edible coating (1) according to claims 1 wherein “said coating is a precursor of a coffee beverage” , see Dalziel para 26, 55, where coated or encapsulated coffee grounds are the product where the coating and coated product are precursors of coffee beverage.

Regarding claim 26 which limit the edible coating (1) according to claim 9, wherein “said coating is precursor of roasted ground coffee beans”, see Dalziel para 65-66 and 77-78 where coating ingredients are taught which are applied to ground coffee to make the coated food/ beverage product, which includes arabinogalactan (Para 77). Further, Curti as applied above to claim 1 teaches that arabinogalactan extracted from greed coffee beans (see abstract Para 40). Thus, the coating ingredients especially arabinogalactan and green or unroasted coffee beans as taught by Dalziel in view of Curti as applied to claim 1 also addresses the limitation of “coating is precursor of roasted ground coffee beans”. As such the reasons of choosing green coffee beans as source of arabinogalactan have already been addressed in view of Curti.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dalziel in view of Curti  as applied to claim 1, further in view of and NPL to Esquivel et al “Functional properties of coffee and coffee by-products” pages 488-495.

Regarding claim 4, Dalziel in view of Curti teaches that the edible coating (1) according to claim 1, wherein said at least one polysaccharide includes arabinogalactans (Para 77 of Dalziel) extractable from coffee or from a coffee derivate (Curti, at least para 22, 32, and 40). Dalziel also teaches of sugars and phenols in the coating (Para 66-67

Regarding, chlorogenic acids extractable from coffee or from a coffee derivate  and sugars extractable from coffee or from a coffee derivate comprising galactose, mannose, arabinose, rhamnose and glucose, applicant is referred to presence of saccharides and chlorogenic acid and lipids in both green coffee and roasted coffee was known as taught by NPL Esquivel section 3.1 (Para 2 for polysaccharides including galactans and para 5 for phenolic compounds /chlorogenic acid. Section 3.2 of NPL clearly teaches 
Since Dalziel teaches of coating composition comprising instant coffee and coffee bean based beverages (Para 61 and 55 respectively, teaches of arabinogalactants (Para 77), sugars (para 66 and 67) and phenols (para 70), and since Curti and Esquivel teach that arabinogalactans and chlorogenic acids are extractable from coffee (see rejection of claim 1 above), therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include chlorogenic acid and sugars like galactose and glucose as part of coating composition. The ordinary artisan would have been motivated to modify Dalziel and include arabinogalactan and other sugars (which contains arabinose and galactose) and which is extractable from roasted coffee extracts at least for the purpose of utilizing such ingredients for “optimizing the sensory characteristics of food, e.g., beverages, especially soluble coffee beverage” As taught by Curti in para 40 and para 23-30). The ordinary artisan would have been motivated to modify Dalziel and include chlorogenic acid from green or roasted coffee extracts at least for the purpose of utilizing their potential as antioxidant, these phenolic compounds also have hepatoprotective, hypoglycemic and antiviral properties (section 3.1 para 5 and section 3.2, para 3).

Regarding, cholorogenic acid and sugars limitations see rejection under 35 USC 112 (2nd para).

Claim 5, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dalziel in view of Curti  as applied to claim 1, further in view of and NPL to Michael Hession “Espresso 101: The methods and machines behind the perfect shot”, hereinafter Michael.

Regarding claims 5 and 24, Dalziel in view of Curti as applied to claim 1 above teaches coffee grounds, soluble coffee and arabinogalactans extractable from coffee. Dalziel and Curti do not teach that edible coating (1) wherein “said coffee is an espresso type coffee and said at least one polysaccharide comprises a content of polysaccharide material up to 600 mg per 40 ml of espresso type coffee beverage.” However, espresso is a method or way to brew coffee as taught by Michael, page 1 under heading “What is Espresso?”.  Thus the limitation “espresso type coffee” and “extractable from an espresso type coffee beverage” of claims 5 and 24 are directed to process. It is noted that whereas claim 5 and 24 are product claims, limitation of ““espresso type coffee” and “extractable from an espresso type coffee beverage”,  are process limitation.  As such claims 5 and 24 are product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of 
In the instant case, since, the coffee products that comprise arabinogalactans, which are polysaccharides as taught by Dalziel and Curti and since the coffee products of Dalziel and Curti are capable of being brewed as espresso, it meets the limitations of claim. To the extent claims 5 and 24 recite structural limitations, those have already been addressed in the rejection of claim 1 above.

Further, regarding claim 5, the limitation “said at least one polysaccharide comprises a content of polysaccharide material up to 600 mg per 40 ml of espresso type coffee beverage” is equivalent of: said at least one polysaccharide comprises a content of polysaccharide material of 0 to 600 mg per 40 ml of espresso type coffee beverage”, and as such the “content of polysaccharide material” can be 0; i.e. it is optional. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/2/2020 have been fully considered but they are not persuasive as the claims have been amended and the prior art to Campanile which is the basis of applicant’s argumnets is no longer being relied upon to reject the claims.
On page 11, applicant argues regarding claim 1 that the transition phrase “consisting essentially of” limits the coating to “coffee derived polysaccharides and additional listed components, none of which includes a carbohydrate polymer” (emphasis added). This argument is not persuasive. Applicant has focused only on the recitation “consisting essentially of” and not the claim recitation as a whole. Currently amended claim 1 recites “consisting essentially of: at least one polysaccharide and at least one from the group consisting of lipids, waxes, plasticizing agents and surfactant agents, wherein said at least one polysaccharide is an extract from coffee……” (emphasis added). Whereas the recitation starts with “consisting essentially of”, it is followed by the recitation of an open ended list of ingredients as evidenced by “at least one” (highlighted above by adding emphasis by underlining); i.e. other ingredients may be present as long as the “at least one” recited ingredient is present. In other words, the requirement is the presence of the recited “at least one” ingredients, not the absence of any specific ingredients, as argued by applicant by urging that “none of which includes a carbohydrate polymer” is an issue. To further clarify, 

Regarding the interpretation of transition phrase “consisting essentially of” as recited in claims, applicant is referred to MPEP section 2111.03 R3 as cited in the note above where “consisting essentially of” is construed as equivalent to “comprising.” As addressed by the applicant in the remarks (page XX), the recitation “consisting essentially of” although recited  but does not limit the claim as a whole. Currently amended claim 1 recites “consisting essentially of: at least one polysaccharide and at least one from the group consisting of lipids, waxes, plasticizing agents and surfactant agents, wherein said at least one polysaccharide is an extract from coffee……” (emphasis added). Whereas the recitation starts with “consisting essentially of”, it is followed by the recitation of an open ended list of ingredients as evidenced by “at least one”  and unlimited list of lipids or waxes or plasticizing agents and surfactant agents (highlighted above by adding emphasis by underlining); i.e. other ingredients may be present as long as the “at least one” recited category of ingredient is present. In other words, the requirement is the presence of the recited “at least one” category of ingredients suggests the open ended scope of the claim. As addressed above absent a clear indication in the independent claim of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTI CHAWLA/Primary Examiner, Art Unit 1792